Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
The applicant argued that Kuras do not disclose receiving a bus voltage signal and generate at least one drive signal from the bus voltage signal, the at least one drive signal provided to an inverter circuit connected to the electric motor.
Respectfully the examiner disagrees. With respect to the applicant’s remarks of the examiner’s cited Paragraphs 13, 23 and 26 and their disclosures and, as to the bus voltage Kuras teach; [0015] Common bus 20 may include positive and negative power lines 36, 38 that electrically connect generator inverter 34, capacitor 24, resistive grid circuit 28, and a motor inverter 40 connected to motor 22.
Next the applicant argues that the controller 30 in Kuras being in communication with the inverter does not specifically “changing operation of the motor inverter 40.”
Respectfully the examiner disagrees, Kuras teach; [0023] Controller 30 may be in communication with motor 22 (or motor inverter 40) to monitor inputs to motor 22 indicative of a command speed or a command torque communicated to motor 22.  That Kuras controller is in communication with the inverter and monitors its input to the motor, the controller 30 may be configured to receive inputs indicative of a requested motor power, the examiner has interpret that this communication allows the controller to change/adjust operation in response to motor operation. 

Klodowski teach at paragraphs [0033-0034] the adjusted current of the proportional-integral (PI) controller, however the applicant has since amended the output current is controlled by a speed proportional-integral controller and adjusted in response to a motor speed error value.  The examiner have provided Lepka et al. US 2017/0126153 that teach the adjusted current of the PI controller. 
Respectable the rejection is continued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuras et al. US 2005/0263329 in view of Lepka et al. US 2017/0126153


a voltage converter component (Fig. 2, item 34) arranged to receive a supply voltage signal (Para. 0014); 
a motor driver component (Fig. 2, item 34), the motor driver component is arranged to: 
receive [[the]] a bus voltage (Fig. 2, item 20) signal and generate at least one drive signal for an electric motor (Fig. 2, item 22) from the bus voltage signal (Para. 0013), 
the at least one drive signal provided to an inverter circuit connected to the electric motor (Para. 0015); 
Kuras do not disclose wherein: the motor driver component is arranged to output a bus voltage feedback signal to the voltage converter component wherein the bus voltage feedback signal is derived from a maximum voltage control value for the at least one electric motor drive signal; and 
wherein the bus voltage feedback signal is further derived from a current error value for the at least one electric motor drive signal and a voltage control value for the at least one electric motor drive signal, 
the current error value being a difference between a desired current value and a measured current value for the at least one electric motor drive signal, 
the desired current output by a speed proportional-integral (PI) controller which adjusts the desired current output in response to a motor speed error value defined by mixing a desired speed value of the electric motor and measured speed value of the electric motor; 2Application No. 15/481608Docket No.: MU15468ES-USO2 
However, Lepka teach wherein: the motor driver component is arranged to output a bus voltage feedback signal to the voltage converter (Fig. 1, item 304) component wherein the bus voltage feedback signal is derived from a maximum voltage control value for the at least one electric motor drive signal (Para. 0028); and 
wherein the bus voltage feedback signal is further derived from a current error value for the at least one electric motor drive signal and a voltage control value for the at least one electric motor drive signal (Para. 0025, See Clark and Park transformation items 241 and 242), 
the current error value being a difference between a desired current value and a measured current value (See Current measurement circuit 107) for the at least one electric motor drive signal (Para. 0018-0019,  0022), 
the desired current output (Fig. 2, item 254) by a speed proportional-integral (PI)  controller (Fig. 2, item 233) which adjusts the desired current output in response to a motor speed error value defined by mixing a desired speed value of the electric motor and measured speed value of the electric motor; (Para. 0022 0025)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Kuras as per Lepka, the motivation being that it enables complying a sensorless motor control apparatus with safety standards without need for sensors in an electric motor to verify proper operation of the motor.

Regarding claim 2, Kuras disclosed the electric motor drive apparatus of claim 1, wherein the motor driver component is arranged to output the bus voltage feedback signal comprising an indication of a power aspiration for the at least one electric motor drive signal. (Para. 0022) (Note: Controller 30 may be configured to receive inputs indicative of a requested motor power. A motor voltage and current level may be received via a communication line 66 from a voltage 
and current sensor 64 connected to motor 22. A DC bus voltage level may be received via a communication line 70 from a voltage sensor 68 connected to common bus 20.)
 
Regarding claim 10, Kuras disclosed the electric motor drive apparatus of claim 1 wherein the at least one control signal is a multi-phase drive signal.  (Para. 0014…..Generator 18 may be connected to common bus 20 via a generator inverter 34, which may be configured to invert the three-phase alternating power to direct phase power.  It is contemplated that controller 30 may be in communication with generator inverter 34)
 
Regarding claim 11, Kuras disclosed the electric motor drive apparatus of claim 9, wherein the motor control module is further arranged to output the bus voltage feedback signal. (Para. 0022

 Regarding claim 12, Kuras disclosed the electric motor drive apparatus of claim 1 wherein the voltage converter component comprises: 
a voltage regulator unit (Fig. 2, item 18) arranged to receive the supply voltage signal (Para. 0014) and to generate therefrom the regulated bus voltage signal (Para. 0014); and 
a controller module (Fig. 2, item 30) arranged to receive the bus voltage feedback signal and to control the voltage regulator unit to regulate the voltage level of the bus voltage signal based at least partly on the bus voltage feedback signal. (Para. 0022)


Claims 4-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuras et al. US 2005/0263329  in view Klodowski et al. US 2010/0133904.

Regarding claims 4 and 15, Kuras disclosed the electric motor drive apparatus of claim 2,
Kuras do not teach wherein the voltage converter component is arranged to: increase the voltage level of the bus voltage signal upon the bus voltage feedback signal indicating an increased power aspiration for the at least one electric motor drive signal; 
However Klodowski teach wherein the voltage converter component is arranged to: increase the voltage level of the bus voltage signal upon the bus voltage feedback signal indicating an increased power aspiration for the at least one electric motor drive signal; (Klodowski Para. 0030) and decrease the voltage level of the bus voltage signal upon the bus voltage feedback signal indicating a reduced power aspiration for the at least one electric motor drive signal. (Klodowski Para. 0020) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a bus voltage feedback signal as per Klodowski, the motivation being to ensures improved inverter efficiency, lowered semiconductor junction temperatures, reduced switching loss of power semiconductors, improved harmonic power output to the AC grid, and improved reliability of the power converter system.
 
Regarding claim 5, Kuras disclosed the electric motor drive apparatus of claim 1, 
Kuras do not disclose wherein the motor driver component is arranged to perform pulse-width modulation of the bus voltage signal to generate the at least one electric motor drive signal. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed limitations as per Klodowski, the motivation being to ensures improved inverter efficiency, lowered semiconductor junction temperatures, reduced switching loss of power semiconductors, improved harmonic power output to the AC grid, and improved reliability of the power converter system.
 
Regarding claim 6, Kuras disclosed the electric motor drive apparatus of claim 1, 
Kuras do not disclose wherein the motor driver component is arranged to generate at least one of: multi-phase drive signal; a single phase drive; and a DC drive signal.
However, Klodowski disclose wherein the motor driver component is arranged to generate at least one of: multi-phase drive signal; (Klodowski Fig. 1, item 109) a single phase drive (Klodowski Para. 0027); and a DC drive signal. (Klodowski Para. 0023-0026)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed limitations as per Klodowski, the motivation being to ensures improved inverter efficiency, lowered semiconductor junction temperatures, reduced switching loss of power semiconductors, improved harmonic power output to the AC grid, and improved reliability of the power converter system.
 
Regarding claim 7, Kuras disclosed the electric motor drive apparatus of claim 1, 

However, Klodowski teach wherein the voltage converter (Klodowski Fig. 1, item 120) component is arranged to: derive a desired current amplitude signal (Note: See Fig. 3, the real current feedback at the summation of 302 and 304 which is interpreted as the error signal) for the bus voltage signal based at least partly on the bus voltage feedback signal (Klodowski Para. 0030);  receive a measured current value for the bus voltage signal; (Klodowski Fig. 1, item 238) derive a current error value based at least partly on the desired current amplitude signal and the measured current value (Klodowski Para. 0034); and regulate the voltage level of the bus voltage signal based on the derived current error value.  (Klodowski Para. 0034) Note: See Fig. 3, the real current feedback at the summation of 308 and 310)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed limitations as per Klodowski, the motivation being to ensures improved inverter efficiency, lowered semiconductor junction temperatures, reduced switching loss of power semiconductors, improved harmonic power output to the AC grid, and improved reliability of the power converter system.

Regarding claim 8, Kuras disclosed the electric motor drive apparatus of claim 7,

However, Klodowski teach wherein the voltage converter component is arranged to: derive a desired bus voltage signal (Note: See Fig. 3, the real current feedback at the summation of 302 and 304 which is interpreted as the error signal) based at least partly on the bus voltage feedback signal (Klodowski Para. 0030); receive a measured bus voltage signal (Klodowski Fig. 1, item 228); derive a bus voltage error signal (Fig. 3, item 304) based at least partly on the desired bus voltage signal and the measured bus voltage signal (Klodowski Para. 0033); derive the desired current amplitude signal for the bus voltage signal based at least partly on the bus voltage error signal. (Klodowski Para. 0034) Note: See Fig. 3, the real current feedback at the summation of 302 and 304 which is interpreted as the error signal)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed limitations as per Klodowski, the motivation being to ensures improved inverter efficiency, lowered semiconductor junction temperatures, reduced switching loss of power semiconductors, improved harmonic power output to the AC grid, and improved reliability of the power converter system. 

Regarding claim 9, Kuras disclosed the electric motor drive apparatus of claim 1, 
Kuras wherein the voltage converter component is arranged to perform power factor correction on the regulated bus voltage signal.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed limitations as per Klodowski, the motivation being to ensures improved inverter efficiency, lowered semiconductor junction temperatures, reduced switching loss of power semiconductors, improved harmonic power output to the AC grid, and improved reliability of the power converter system.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuras et al. US 2005/0263329 in view of Green US 2011/0031943.

 	Regarding claim 13, Kuras teach, (Currently Amended) a method of generating at least one drive signal for an electric motor, the method comprising: 
generating a bus voltage feedback signal indicative of a power aspiration for the at least one electric motor drive signal, (Para. 0022)
Although Kuras teach the bus voltage feedback, it is not clear that the bus voltage feedback signal is derived from a maximum voltage control value for the at least one electric motor drive signal; 
However, However, Winterhalter disclosed a wherein the bus voltage feedback signal is derived from a maximum voltage control value for the at least one electric motor drive signal; (Para. 0003-0005 and 0042-0043, See Fig. 2) Note: the prior art explains that the operating parameters include maximum voltage, etc.  See Para. 0046

Kuras in view of Winterhalter do not teach generating a bus voltage signal in a power factor correction component coupled between a voltage converter and an inverter circuit; regulating a voltage level of the bus voltage signal based at least partly on the bus voltage feedback signal mixed with the bus voltage signal; generating at least one current feedback signal indicative of a current of the at least one electric motor drive signal; generating at least one control signal based on the at least one current feedback signal; providing the at least one control signal to the inverter circuit; and generating the at least one electric motor drive signal from the regulated bus voltage signal and the at least one control signal, the at least one drive signal provided to the inverter circuit connected to the electric motor; and wherein the bus voltage feedback signal is further derived from a current error value for the at least one electric motor drive signal and a voltage control value for the at least one electric motor drive signal, the current error value being a difference between a desired current value and a measured current value for the at least one electric motor drive signal, the desired current output by a speed proportional-integral (PI) controller which adjusts the desired current output in response to a motor speed error value defined by mixing a desired speed value of the electric motor and measured speed value of the electric motor.

regulating a voltage level of the bus voltage signal based at least partly on the bus voltage feedback signal mixed with the bus voltage signal;  (Para. 0056, See Fig. 2, See feedback connection at Motor Control Module 260, the Supervisor Control Module 270, the PFC’s 250, 204)
generating at least one current feedback signal indicative of a current of the at least one electric motor drive signal; (See at Fig. 2, feedback signal “Sensed Data and Parameters. e.g., motor current(s), etc.”, between inverter 208 and motor control module 260)
generating at least one control signal based on the at least one current feedback signal; (See command speed between the power inverter 208, Motor control module 206 and the supervisor control module 270)
providing the at least one control signal to the inverter circuit; (Para. 0119) and  
generating the at least one electric motor drive signal from the regulated bus voltage signal and the at least one control signal, (Para. 0119-0121)
the at least one drive signal provided to the inverter circuit connected to the electric motor; and wherein the bus voltage feedback signal is further derived from a current error value for the at least one electric motor drive signal and a voltage control value for the at least one electric motor drive signal, (See at Fig. 2, feedback signal “Sensed Data and Parameters. e.g., motor current(s), etc.”, between inverter 208 and motor control module 260) 
the current error value being a difference between a desired current value and a measured current value for the at least one electric motor drive signal, (Para. 0059…..The desired currents 
the desired current (Fig. 2, item 254) output by a speed proportional-integral (PI) controller (Fig. 2, item 233) which adjusts the desired current output in response to a motor speed error value defined by mixing a desired speed value of the electric motor and measured speed value of the electric motor (Para. 0022 0025) 
the at least one drive signal provided to the inverter circuit connected to the electric motor; (Para. 0024 Space vector modulation block 238 provides pulse width modulation (PWM) motor drive signals PWM.sub.a, b, c to inverter block 240 at outputs 263….. Inverter block 240 provides motor drive signals at conductors 112, 113, and 114 to electric motor 102 according to PWM motor drive signals PWM.sub.a, b, c.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed limitation with Kuras as per Green, this modification would have been obvious because the method enables complying a sensorless motor control apparatus with safety standards without need for sensors in an electric motor to verify proper operation of the motor.


Claims 17, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klodowski et al. US 2010/0133904 and further in view of Winterhalter US 2011/0241580 

Regarding claim 17, Klodowski teach the electric drive motor apparatus of claim 16, wherein the bus voltage feedback signal (Para. 0030, See Fig. 2, Vdc feedback) 

However, Winterhalter teach the motor driver component (See Fig. 2) based on the maximum voltage control value being mixed with the voltage control value and the mixed maximum voltage control value being mixed with the current error value to produce the bus voltage feedback signal. (Para. 0003-0005 and 0042-0043, See Fig. 2) Note: the prior art explains that the operating parameters include maximum voltage, etc. and  adjusting the bus voltage based upon the sensed voltage and current levels is interpreted as due to the current error.  See Para. 0046
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klodowski with Winterhalter.  This modification would have been obvious because the method enables the DC bus voltage profile to customize for the motor drive system with specified motor parameters and load characteristics based upon the operating parameters and the motion profile of the motor and the load, so that customization enhances efficiency, reliability and performance of the motor drive system, while reducing electromagnetic interference of the system.

Regarding claim 19, Klodowski teach the method of claim 18, 
Klodowski do not teach wherein the bus voltage feedback signal is determined based on the maximum voltage control value being mixed with the voltage control value and the mixed 
However, Winterhalter teach wherein the bus voltage feedback signal is determined based on the maximum voltage control value being mixed with the voltage control value and the mixed maximum voltage control value being mixed with the current error value to produce the bus voltage feedback signal. (Para. 0003-0005 and 0042-0043, See Fig. 2) Note: the prior art explains that the operating parameters include maximum voltage, etc. and  adjusting the bus voltage based upon the sensed voltage and current levels is interpreted as due to the current error.  See Para. 0046
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Klodowski with Winterhalter.  This modification would have been obvious because the method enables the DC bus voltage profile to customize for the motor drive system with specified motor parameters and load characteristics based upon the operating parameters and the motion profile of the motor and the load, so that customization enhances efficiency, reliability and performance of the motor drive system, while reducing electromagnetic interference of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            
/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846